The plaintiff’s “Motion for Permission to File Typewritten Briefs and Appendices and for Order that Plaintiff Shall Not Have to Bear the Expense of . . . [Subsequent] Printing” in the appeal from the Superior Court in Fairfield County is granted *777to the extent that permission is given for the filing of typewritten briefs and appendices provided they are clearly legible and comply with the other requirements of §§ 723 and 724 of the Practice Book.
Allan Rubenstein, in support of the motion.
Submitted September 12
decided September 28, 1977